Citation Nr: 1635021	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for renal cell carcinoma (also claimed as kidney cancer), claimed as due to herbicide exposure.

2. Entitlement to service connection for a liver disorder, claimed as due to herbicide exposure.

3. Entitlement to service connection for a pancreatic disorder, claimed as due to herbicide exposure.

4. Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or as secondary to heart disease.


REPRESENTATION

Appellant represented by:	Molly Stienkemper, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1971, to include service in the Republic of Vietnam during the Vietnam Era.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from September 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2014, the Board remanded the appeal for further development.

The Board acknowledges that the issues of entitlement to a higher initial rating and earlier effective date for coronary artery disease, entitlement to service connection for diabetes mellitus and prostate cancer, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues entitlement to service connection for renal cell carcinoma, a liver disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have herbicide exposure.

2. A pancreatic disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service or herbicide exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a pancreatic disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the April 2014 remand, outstanding VA treatment records were associated with the claims file.  Although in a June 2015 correspondence, the Veteran made reference to Social Security benefits ("All of these conditions applied for have resulted in physical inability to perform my supervisory employment resulting in early retirement and loss of compensation and reduced Social Security Benefits"), there is no indication that he has applied for disability benefits from that agency because that presumably would have resulted in increased Social Security benefits.  Hence, there is no need to remand the appeal to attempt to obtain records from that agency.  Finally, in July 2014, VA obtained an examination and opinion which, for reasons discussed below, the Board finds adequate.  These actions also constitute substantial compliance with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including peptic ulcers, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran in this case served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to such herbicides.  A pancreatic cyst is not on the list of presumed diseases.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initially, as a number of VA treatment records dated after 2010 show diagnoses of a pancreatic cyst, and to the extent that qualifies as a disability, the Veteran has met the current disability requirement.  The dispositive issue is therefore whether this pancreatic cyst is related to service or to herbicide exposure.  There is one opinion on this matter.

In July 2014, a VA examiner opined, after reviewing the claims file and performing an examination, that it was less likely than not that the Veteran's pancreatic cyst had its onset during service or was otherwise related to service, to include herbicide exposure.  The examiner observed that according to guidance from the Mayo Foundation for Medical Education and Research, current as of 2014, heavy alcohol use and gallstones are risk factors for pancreatitis, which is a risk factor for pseudocysts, the most common type of pancreatic cyst.  The examiner reasoned that since medical records indicated that the Veteran had a prior history of heavy alcohol use, the pancreatic cyst was likely a result of his alcohol abuse rather than any incident in service to include herbicide exposure.  The examiner noted that an October 2011 VA treatment record, for example, revealed that the Veteran previously drank six to twelve beers daily for about 40 years.

The Veteran disputes this.  In a June 2015 correspondence, he states, "While I admit to use of alcohol, where 6-12 beers daily comes from I don't know."  A September 2002 VA treatment record, however, indicates that the Veteran reported drinking approximately four to six Zimas per day and, indeed, the Board's review of the claims file shows the October 2011 VA treatment record indicating that he reported drinking six to twelve beers daily for about 40 years.  Hence, not only is the Veteran's more recent statement inconsistent with his prior statements, see Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), his more recent statement was made for purposes of obtaining entitlement to disability compensation, whereas his prior statements were made for purpose of seeking medical care.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  His more recent statement disputing a prior history of significant alcohol use is therefore entitled to significantly less probative weight.

The examiner's opinion is otherwise supported by the record.  Indeed, service treatment records are negative for any indication of a pancreatic disorder and at a February 1971 separation examination, the Veteran denied all prior medical history save for color blindness and mumps; examination was normal except for previously-removed tonsils.  Post service, an April 2010 VA treatment record indicates that the pancreatic cyst was possibly secondary to prior pancreatitis or alcohol abuse.

Hence, as the July 2014 opinion is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the VA examiner could have bolstered the opinion with reference to additional details, the July 2014 examination report makes clear that he reviewed the entire claims file and considered the Veteran's reported symptoms.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary opinion.

While the Veteran has offered his opinion that a pancreatic disorder is related to service, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinion of the VA examiner is of greater probative weight than any such general lay assertion.

To the extent the October 2011 notation indicates that the Veteran's 40-year history of alcohol abuse coincided with his period of active duty service, and therefore suggests that the pancreatic cyst is the result of an in-service event or activity, 38 U.S.C.A. § 105 (West 2014) provides that no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs.  While secondary service connection is available for drug and alcohol abuse if it is found to be secondary to a service-connected disease or injury, often psychiatric disorders, Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001), the Veteran is not in receipt of service connection for any such disability.

Regarding herbicide exposure, the Veteran has cited an October 2010 opinion from a VA Assistant Professor within the Division of Oncology-Hematology who opined that the Veteran's renal cell carcinoma "may have been related to exposure to Agent Orange."  This opinion was based, in part, upon reference to studies suggesting that pesticide exposure may lead to an increased risk for developing renal cell carcinoma.  Not only does this opinion not address the pancreatic cyst, it fails to support the conclusion with evidence showing a link between herbicide, rather than pesticide, exposure and the disability.  It is also speculative in that only indicates that it "may have been related" to herbicides.  In formulating his opinion, the July 2014 VA examiner specifically considered this evidence but found it unpersuasive.  As above, the examiner's opinion is entitled to greater probative weight.  A pancreatic cyst is otherwise not among the disabilities subject to presumptive service connection for herbicide exposure.  38 C.F.R. § 3.309(e).

To the extent the pancreatic cyst may be considered a peptic ulcer, there is no indication that such disability was noted in service and chronicity in service is not adequately supported.  In addition, there is no indication that such disability manifested to a compensably disabling degree within the one-year period following separation from active duty.  38 C.F.R. §§  3.303(b), 3.309(a); Walker, 708 F.3d at 1331.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for a pancreatic disorder is denied.



REMAND

As to the remaining claims, in July 2014, the VA examiner opined that the appellant's renal cell carcinoma likely caused his portal vein thrombosis (liver disorder).  He also noted that hypertension was one of three major risk factors, along with obesity and cigarette smoking, associated with the development of renal cell carcinoma.  Hence, if the Veteran can establish entitlement to service connection for hypertension, he may be able show that it caused renal cell carcinoma, and that renal cell carcinoma caused portal vein thrombosis.  Further consideration of those issues is, therefore deferred pending the action below.

Although the Veteran has claimed that his hypertension is secondary to coronary artery disease, the July 2014 VA examiner did not address this theory of entitlement.  While a March 2011 VA heart disorder examiner opined that the Veteran's hypertension was not secondary to coronary artery disease, that opinion appears to be based on the assumption that the Veteran did not have any current heart disease ("I did not find any documentation of ischemic heart disease [t]herefore there does not appear to be any specific ischemic heart disease at this time, so therefore high blood pressure is not due to any heart condition").  Significantly, a May 2015 rating decision granted entitlement to service connection for coronary artery disease.  Considering these changed circumstances, an opinion addressing whether the appellant's hypertension is secondary to his service-connected coronary artery disease is warranted.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the July 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that service-connected coronary artery disease caused or aggravated (permanently made worse) the hypertension.

The examiner should also provide an opinion addressing whether hypertension caused or aggravated (permanently made worse) renal cell carcinoma.

If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


